The opinion of the court was delivered by
Nicholls, C. J.
We are of the opinion'that .the judgment of the District Court was correct upon the facts of the case. Plaintiff complains-that the water service of the defendant, at the time of the fire upon its property, was entirely defective, and that to this was due the loss of his property, but we are of the opinion, under ¡the evidence, that if the fire-department failed to accomplish, in the extinguishment of the fire, all that the situation itself demanded, it was to a very large extent, if not entirely, attributable to the sprinkler system which the plaintiff had' itself established on its premises. That system, is shown by the evidence to be very effective in the extinguishment of fire, in its earlier-stages, if the water from the sprinkler can reach it. The sprinklers-*243are closed by some metalic substance wihdeb melts in the presence of a low degree of heat, and iby melting permits the water from the pipes with which they are connected to be precipitated at once below.
The expert witnesses who testified in the case declare that under certain conditions and at certain stages of fires, when the supply of water to the sprinklers is obtained by pipes which connect with the public mains, the system, unless cut off at the proper time, would interfere greatly with efficient use by the city fire department of the instrumentalities furnished by the city for the extinguishment of fires-The witnesses testifying who seem most familiar with the scientific rules governing the subject-matter with which they are dealing-attribute any failure of the fire department of Monroe to have done-more effective work than it might have done on the occasion of the fire-on the plaintiff’s property, not to any fault on the part of the defendant company, but to the existence of the sprinkler system upon the plaintiff’s property, and to the fact of there being a continuous simultaneous discharge of water during the fire from all of its openings through the connection of the system with the public mains in close proximity to the public hydrants from which the defendant was operating. If this be true, and we-are not prepared to say that it is not,, the plaintiff is itself to blame for the situation.
Being of the opinion that the judgment appealed from is correct,, it is hereby affirmed.
Rehearing refused.